Citation Nr: 1636788	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-45 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability, including as due to a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness.

2.  Entitlement to service connection for a bilateral shoulder disability, including as due to a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness.

3.  Entitlement to service connection for a bilateral hip disability, including as due to a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness.

4.  Entitlement to an initial disability rating in excess of 0 percent for left ankle tendonitis from November 14, 2006 to June 26, 2015, and in excess of 10 percent thereafter.

5.  Entitlement to an initial disability rating in excess of 0 percent for asthma from November 14, 2006 to August 17, 2010, in excess of 10 percent from August 17, 2010 to June 26, 2015, and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1988 to August 1992.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2015, the Board denied service connection for bilateral hearing loss, tinnitus, a left hand scar, a headache disorder, including as due to a qualifying chronic disability, and an intestinal disorder, including as due to a qualifying chronic disability.  The Board also remanded the issues of service connection for a bilateral elbow disorder, bilateral hip disorder, bilateral shoulder disorder, left ankle disorder, and a breathing disorder for VA examination with medical opinion to ascertain the nature and etiology of complaints of bilateral elbow pain, bilateral shoulder pain, bilateral hip pain, left ankle pain, and breathing difficulty, and subsequent readjudication of the appeals.  

Pursuant to the Board's remand directives, adequate VA examination with medical opinion for the claimed disabilities was provided in June 2015.  As a result of the ordered development, service connection was established for left ankle tendonitis and asthma; therefore, because the issues have been fully resolved in the Veteran's favor, those service connection appeals are longer before the Board.  See December 2015 rating decision.  Because there has been satisfactory completion of the ordered development, the Board finds that there has been compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The issues of entitlement to: (1) an initial disability rating in excess of 0 percent for left ankle tendonitis from November 14, 2006 to June 26, 2015, and in excess of 10 percent thereafter; and (2) an initial disability rating in excess of 0 percent for asthma from November 14, 2006 to August 17, 2010, in excess of 10 percent from August 17, 2010 to June 26, 2015, and in excess of 30 percent thereafter are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There was no elbow, shoulder, or hip injury or disease during service, and no elbow, shoulder, or hip symptoms were manifested during service.

2.  The current symptoms of bilateral elbow pain, bilateral shoulder pain, and bilateral hip pain have been attributed to known clinical diagnoses.

3.  The current bilateral elbow, bilateral shoulder, and bilateral hip disabilities were manifested many years after service and are not causally or etiologically related to service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral elbow disability, including as due to a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

2.  The criteria for service connection for a bilateral shoulder disability, including as due to a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).

The criteria for service connection for a bilateral hip disability, including as due to a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the January 2007 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeals.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeals.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeals have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in June 2015.  The examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiner considered an accurate history of the bilateral elbow, shoulder, and hip disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiner had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinion.  There is neither allegation nor indication of a material change in condition for any claimed disabilities since the June 2015 VA examinations.  For these reasons, the Board finds that the examination reports are adequate, and there is no need for further examination or medical opinion.  

The Board observes that additional VA medical records were received in August 2016 without a waiver of AOJ review of the evidence.  Review of this evidence shows that the records either pertain to issues unrelated to those decided herein, or are essentially cumulative of evidence contained in the claims folder.  That is, these records shows complaints related to the claimed conditions, but do not address the etiology of the conditions.  Accordingly, remand for AOJ consideration of this additional evidence is not required.

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with bilateral trochanteric (hip) pain syndrome including trochanteric bursitis, bilateral rotator cuff (shoulder) tendonitis and bilateral olecranon (elbow) bursitis.  None of the diagnoses is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

Although the Veteran has qualifying service as a Persian Gulf Veteran, the claimed pain symptoms alleged to be manifestations of a bilateral elbow disorder, bilateral shoulder disorder, and a bilateral hip disorder have been attributed to known clinical diagnoses of bilateral hip bursitis, bilateral shoulder tendonitis, and bilateral elbow bursitis.  For this reason, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not apply in this case.

Service Connection Analysis

The Veteran contends that current bilateral elbow pain, bilateral hip pain, and bilateral shoulder pain are related to service, including as due to a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness.  As stated above, such symptoms have been attributed to known clinical diagnoses of bilateral elbow bursitis, bilateral hip trochanteric bursitis, and bilateral shoulder tendonitis, respectively.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of an elbow, shoulder, or hip injury or disease during service or any elbow, shoulder, or hip symptoms during service.  The service treatment records, which are complete, are absent of any report, complaint, diagnosis, or treatment for elbow, shoulder, or hip problems.  At the June 1992 service separation examination, the musculoskeletal system and upper and lower extremities were clinically evaluated as normal.  

On the June 1992 service separation report of medical history, the Veteran answered "Yes" when asked if he then had or had ever had swollen or painful joints; however, because he also checked "No" when asked if he then had or had ever had arthritis, rheumatism, or bursitis, a painful or "trick" shoulder or elbow, and recurrent back pain, and there is evidence of treatment of joints other than the elbow, shoulder, and hip during service, it is reasonable to infer that the report of joint pain or swelling at service separation was not referring to the elbow, shoulder, or hip.  

Because the service treatment records are complete, show treatment for joint problems at various times during service including a left ankle sprain in February 1989, left calf pain in November 1991, and a left finger infection in April 1992 with no mention of elbow, shoulder, or hip problems, the musculoskeletal and the upper and lower extremities were clinically evaluated at the June 1992 service separation examination and determined to be normal, and the Veteran was specifically asked at service separation whether he had a painful or trick shoulder or elbow, as well as whether he had arthritis, rheumatism, or bursitis and recurrent back pain and denied having any such symptoms, the Board finds that an elbow, shoulder, and hip injury and an elbow, shoulder, and hip disease are conditions that would have ordinarily been recorded during service had they occurred; therefore, the lay and medical evidence generated contemporaneous to service, which shows no elbow, shoulder, or hip injury or disease, and no elbow, shoulder, or hip symptoms during service or at service separation, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of elbow, shoulder, and hip injury, disease, or symptoms during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The weight of the evidence is against a finding that the bilateral elbow disability, the bilateral shoulder disability, and the bilateral hip disability, which were manifested many years after service, are otherwise related to service.  The earliest evidence of hip symptoms is in 2005, approximately 33 years after service.  The earliest evidence of elbow and shoulder symptoms is in 2006, approximately 
34 years after service.  Considered together with the absence of elbow, shoulder, or hip injury or disease during service, the gap of approximately 33 years between service and the onset of bilateral hip symptoms, and the gap of approximately 
34 years between service and the onset of bilateral elbow and shoulder symptoms, is one factor that tends to weigh against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Also, after reviewing the record and interview and examination of the Veteran, the June 2015 VA examiner opined that the bilateral elbow disability, bilateral shoulder disability, and bilateral hip disability were less likely than not incurred in or caused by, an injury, event, or illness during service.  The June 2015 VA examiner explained that the focal joint pain in the hips, shoulders, and elbows appeared to be use-related conditions, and noted that there was no known undiagnosed illness or multi-system illness causing generalized joint pain.  The June 2015 VA examiner wrote that, in his opinion, the Veteran's bilateral hip, shoulder and elbow conditions were most likely due to use, age, and deconditioning, and there was no known or suspected underlying undiagnosed illness, multi-system or systemic condition.  The June 2015 VA examiner noted that there was no likely relationship between the bilateral elbow, shoulder, and hip disabilities and service or the Persian Gulf War environmental exposures.

The June 2015 VA examiner had adequate facts and data on which to base the medical opinion and provided a sound rationale for the medical opinion; therefore, the June 2015 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.

At the June 2015 VA examination, the Veteran reported that bilateral elbow, shoulder, and hip pain had its onset during service; however, the statement is inconsistent with, and outweighed by other, more credible evidence of record.  At service separation, the Veteran was specifically asked whether he then had or had ever had elbow, shoulder, or low back problems, which would include consideration of hip symptoms because of anatomical location and close proximity between the low back and hip, and he provided a negative response.  At service separation, the musculoskeletal and upper and lower extremities were clinically evaluated and determined to be normal.  Also, while seeking medical treatment for right hip symptoms in November 2006 (i.e., many years after service and the same month as filing the current disability compensation claim with VA), the Veteran reported that he had experienced right hip pain along with low back pain since a post-service car accident that had occurred one year before (i.e., in 2005) and made no mention of service.  Statements made by the Veteran for treatment purposes are particularly trustworthy because an individual has an incentive to report accurately past and current symptoms in order to receive proper care; therefore, the Veteran's November 2006 account of a post-service onset of right hip pain is of significant probative value.  The lay and medical evidence showing no in-service elbow, shoulder, or hip symptoms until more than three decades after service outweighs the more recent account of bilateral elbow, shoulder, and hip symptoms since service, which was first made many years after service in connection with the VA disability compensation claim and when the memory is less reliable.       

Although the Veteran has asserted that the current bilateral elbow, shoulder, and hip disabilities are causally related to service, to include environmental exposures during his Persian Gulf service, he is a lay person and, under the specific facts of this case, does not have the requisite medical expertise to be able to diagnose bursitis and tendonitis or render a competent medical opinion regarding their causes where the facts show no in-service elbow, shoulder, or hip injury or disease, and no elbow, shoulder, or hip symptoms were manifested until many years after service.  Bursitis and tendonitis are complex and involve unseen systems processes and disease processes that are not observable by the five senses of a lay person, and includes consideration of various possible etiologies, only one of which involves trauma to a joint, and is diagnosable only by X-ray or similar specific specialized clinical testing; therefore, under the facts presented in this case, the Veteran is not competent to diagnose bilateral hip trochanteric bursitis, bilateral shoulder tendonitis and bilateral olecranon (elbow) bursitis or to opine as to their etiologies, where in this case there is an absence of in-service elbow, shoulder, or hip joint injury, disease, or symptoms, and the elbow, shoulder, and hip symptoms began many years after service.  

Thus, while the Veteran is competent to relate symptoms of elbow, shoulder, and hip pain that he experienced at any time, in the absence of in-service injury, disease, or symptoms as in this case, he is not competent to opine on whether there is a link between the bilateral hip trochanteric bursitis, bilateral shoulder tendonitis, and bilateral olecranon (elbow) bursitis, which were manifested many years after service separation, and active service because such diagnosis and nexus require specific medical knowledge and training.  King v. Shinseki, 700 F.3d 
1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 
428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

For these reasons, the Veteran's purported opinion that the current bilateral elbow disability, bilateral shoulder disability, and bilateral hip disability are the result of service is of no probative value.  Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for a bilateral elbow disability, bilateral shoulder disability, and bilateral hip disability; therefore, the appeals must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral elbow disability, including as due to a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness, is denied.

Service connection for a bilateral shoulder disability, including as due to a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness, is denied.

Service connection for a bilateral hip disability, including as due to a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness, is denied.



REMAND

In the December 2015 rating decision, the AOJ granted service connection for left ankle tendonitis, with a 0 percent rating effective from November 14, 2006, and a 10 percent rating effective from June 26, 2015.  The AOJ also granted service connection for asthma, with a 0 percent rating effective from November 14, 2006, a 10 percent rating effective from August 17, 2010, and a 30 percent rating effective from June 26, 2015.  In December 2015, the Veteran filed a Notice of Disagreement (NOD) expressing disagreement with the initial ratings assigned for the left ankle tendonitis and asthma.  While the Veteran indicated, on the VA Form 21-0958, that the area of disagreement was the "effective date of award," the Board finds that his disagreement is actually a disagreement with the initial ratings assigned for left ankle tendonitis and asthma, including particularly the noncompensable ratings effective from November 14, 2006.

The December 2015 NOD was received by the AOJ within the one-year appeal period, and was, therefore, timely.  38 U.S.C.A. § 7105.  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1).  Thereafter, the Veteran must submit a timely substantive appeal in order for these issues to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.

Accordingly, the issues of (1) an initial disability rating in excess of 0 percent for left ankle tendonitis from November 14, 2006 to June 26, 2015, and in excess of 10 percent thereafter; and (2) an initial disability rating in excess of 0 percent for asthma from November 14, 2006 to August 17, 2010, in excess of 10 percent from August 17, 2010 to June 26, 2015, and in excess of 30 percent thereafter are REMANDED for the following action:

Furnish the Veteran with a fully responsive SOC with respect to the following issues of entitlement to: (1) an initial disability rating in excess of 0 percent for left ankle tendonitis from November 14, 2006 to June 26, 2015, and in excess of 10 percent thereafter; and (2) an initial disability rating in excess of 0 percent for asthma from November 14, 2006 to August 17, 2010, in excess of 10 percent from August 17, 2010 to June 26, 2015, and in excess of 30 percent thereafter.

The Veteran should be advised of the time period in which a Substantive Appeal must be filed in order to obtain appellate review of these matters. 

A matter should only be returned to the Board for appellate consideration if the Veteran files a timely Substantive Appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


